Exhibit 10.1
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN
REDACTED BECAUSE SUCH INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY
CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. INFORMATION THAT WAS OMITTED HAS
BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK, “[*]”.
FDP Amendment
Number
10
Pass-Through Entity (PTE)
Subrecipient
Yale University
Entity Name
Miragen Therapeutics, Inc.
gcat5@yale.edu
Email Address
jleverone@miragenrx.com
[*], MD
Principal Investigator
Rusty Montgomery, MD
Project Title:
Mir-29 mimicry as a therapy for pulmonary fibrosis
  PTE Federal Award No:
  Federal Awarding Agency:
5UH3HL123886-05 REVISED
National Institutes of Health (NIH)
Revised Period of Performance:
  Amount Funded This Action:
Subaward No:
Start Date:
September 1, 2018
End Date:
Jun 30, 2021
$ [*]
GR1004495 (CON-80001453)
Total Amount of Federal Funds Obligated to Date:
Cost Share:Subject to FFATA:
Automatic Carryover:
$ [*]
☐
Yes☒No
☐
Yes☒No
☐
Yes☒No
Amendment(s) to Original Terms and Conditions
This Amendment revises the above-referenced Subaward Agreement as follows:
üThis is a [*] Extension. The Period of Performance is hereby extended
through:06/30/2021tois hereby added to the Period of Performance, which is
revised to be consistent with the Period of Performance Start and End Date
above.Additional funds in the amount ofare hereby authorized for the current
period.Carryover in the amount of is hereby authorized as shown below.Other (see
below)
For clarity: all amounts stated in this amendment are in United States Dollars.
All other terms and conditions of this Subaward Agreement remain in full force
and effect.
By an Authorized Official of PTE:
By an Authorized Official of Subrecipient:
/s/ Lindsey Bosak
Aug 20, 2020
/s/ Jason A. Leverone
Aug 11, 2020
Name:
Lindsey Bosak
Date
Name:
Jason A. Leverone
Date
Title:
Award Manager, SO/AOR
Title:
CFO




